Citation Nr: 1704065	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for asbestos-related calcified pleural plaques, currently evaluated as 0 percent (noncompensable) disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the RO that granted service connection for asbestos-related calcified pleural plaques evaluated as 0 percent disabling effective January 2, 2013.  The Veteran timely appealed for a higher initial rating.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is retired.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  Therefore, the matter is not raised by the record.

In July 2016, the Board remanded the claim for further development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the appeal.  A review of the Veteran's VBMS claims files reveals that medical evidence has been associated with the file subsequent to the September 2016 supplemental statement of the case (SSOC).  The Veteran filed his substantive appeal in July 2015, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Further, as the Board is remanding the claim, the AOJ will have ample time to review the newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for asbestos-related calcified pleural plaques so that he is afforded every possible consideration.  38 U.S.C.A.      § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that the service-connected asbestos-related calcified pleural plaques on appeal are more severe than currently rated and warrant a higher initial disability rating.  

Records reflect, historically, past exposure to asbestos aboard naval ships in active service.  The Veteran recalls having trouble with breathing for a long time; and recalls being treated for pneumonia, which resolved, in service.  He also has a diagnosis of chronic obstructive pulmonary disease (COPD) and a long history of smoking.  He started smoking at age 15, and he quit smoking in 2011.

Computed tomography (CT scan) conducted in December 2012 revealed pleural thickening, emphysematous changes.
 
The report of a November 2013 VA examination shows complaints of difficulty walking from the house to the car, or even walking one-half block without resting due to shortness of breath.  The Veteran reportedly was unable to do stairs, and he used an inhaler daily.  Pulmonary function testing in November 2013 revealed measurements (post-bronchodilator) of 89% predicted for FEV-1, 119% predicted for FVC, and 54% predicted for FEV-1/FVC; and revealed a measurement (pre-bronchodilator) of 34% predicted for DLCO (SB).  The November 2013 examiner opined that the condition responsible primarily for the Veteran's limited pulmonary function was COPD.  The November 2013 examiner also indicated that pleural plaques do not result in symptoms or decrement in pulmonary function; and, at the time, there was inadequate evidence of pulmonary asbestosis.  Specifically, no restrictive lung disease or pulmonary fibrosis was noted on imaging. 

Subsequently, VA records show treatment for small pulmonary nodules, with additional inhaler, and antibiotics.  An October 2014 examiner indicated that the Veteran had declined rapidly, with shortness of breath with minimal activities.  Pertinent physical findings in October 2014 included decreased breath sounds, occasional rales, and leg edema.  Chest X-rays revealed hyperinflation, healed rib fractures, scattered pleural thickening, and no infiltrate.  Computed tomography revealed pleural plaques, chronic obstructive pulmonary disease (COPD), and small new pulmonary nodule.  Pulmonary function testing in October 2014 revealed measurements (post-bronchodilator) of 95% predicted for FEV-1, 116% predicted for FVC, and 82% predicted for FEV-1/FVC; and revealed a measurement (pre-bronchodilator) of 35% predicted for DLCO (SB).  

Significantly, the October 2014 examiner listed both pleural plaques and COPD as being predominantly responsible for the limitation in pulmonary function.  The October 2014 examiner also remarked that the Veteran's lung status deteriorated, with increased shortness of breath with mild activities, and early sign of pulmonary hypertension.  The October 2014 examiner suggested that, if the pulmonary function tests show a restrictive pattern, then one could attribute some of the respiratory deterioration to asbestos pleural plaques.  

Chest X-rays conducted in July 2015, revealed bilateral calcified pleural plaques suggesting previous asbestos exposure, tiny amounts of pleural fluid and thickening of the left posterior inferior hemithorax, some subpleural rounded atelectasis with volume loss, and pulmonary emphysema.  In addition, the X-rays revealed bilateral apical pleural scarring with a somewhat nodular component in the left lung apex which was unchanged since February 2015 but increased since July 2014.  Pulmonary function testing was also conducted, however the results in the file are too degraded for review.  

As mentioned previously, in July 2016 the Board remanded the claim for further development and to provide the Veteran with a new VA examination as the Board determined that it could not rate the service-connected asbestos-related calcified pleural plaques, without further medical clarification.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Private treatment records from April 2016 revealed that the Veteran suffered from "significant lung disease from asbestosis, pleural plaques, chronic obstructive pulmonary disease (COPD) and recurrent pneumonias."  Pulmonary function testing in April 2016 revealed measurements (post-bronchodilator) of 78% predicted for FEV-1, 93% predicted for FVC, and 84% predicted for FEV-1/FVC; and revealed a measurement (pre-bronchodilator) of 26% predicted for DLCO.  

The report of the post-remand August 2016 VA examination shows a long history of smoking and COPD and that the Veteran was diagnosed with pleural plaques and COPD which required oxygen.  Pulmonary function testing in August 2016 revealed measurements (post-bronchodilator) of 78% predicted for FEV-1, 93% predicted for FVC, and 84% predicted for FEV-1/FVC; and revealed a measurement (pre-bronchodilator) of 26% predicted for DLCO (SB).  The August 2016 examiner opined that the Veteran's primary respiratory disability was COPD, that while the Veteran had documented pleural plaques, such were a sign of asbestos exposure and did not impact pulmonary function.  The examiner noted that asbestos exposure did not cause COPD, but that smoking did.  Further, the examiner found no evidence of asbestosis.  The examiner found that the Veteran's pulmonary function testing clearly showed an obstructive pattern, but no evidence of pulmonary hypertension.  The examiner found that the Veteran's pleural plaques impart no pulmonary functional limitations.  The examiner provided the rationale that "pleural disease is involvement of the lining of the lung and inner chest wall, including benign pleural plaques, effusions and adhesions.  Pleural plaques (parietal pleural deposits of hyalinized collagen fibers) are markers of previous asbestos exposure...but are not signs of asbestosis."

In October 2016, the Veteran submitted additional results of pulmonary function testing and a CT scan.  The private examiner found slight interval increase in reticular opacities within the left upper lobe, which he found likely, represented an inflammatory process.  Further, the examiner found stable areas of fibrosis and pleural plaques and old rib fractures.  The examiner diagnosed the Veteran with chronic COPD, asbestosis, and pleural plaques as well as round atelectasis and pleural effusion.  Pulmonary function testing in October 2016 revealed measurements (pre-bronchodilator) of 59% predicted for FEV-1, 71% predicted for FVC, and 82% predicted for FEV-1/FVC.  

As the August 2016 VA examiner specifically found no evidence of asbestosis, while the October 2016 private examiner diagnosed the Veteran with asbestosis, and found areas of fibrosis, the Board finds that the Veteran should be afforded a new VA examination to determine if the diagnosis of asbestosis and the finding of fibrosis are the result of his service connected asbestos related pleural plaques, are a progression of his service-connected condition, or separate diagnoses.  See Snuffer, 10 Vet. App. at 400; Caffrey, 6 Vet. App. at 381. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, and associate them with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected asbestos-related calcified pleural plaques.  All appropriate tests, to include pulmonary function testing, should be conducted; and all clinical findings should be reported in detail.  

In light of the private October 2016 examination findings of asbestosis and areas of fibrosis associated with the record since the August 2016 VA examination, the examiner should indicate whether in regard to pulmonary asbestosis, fibrosis, or any restrictive lung disease: 

(a) Are they a progression of the Veteran's service connected asbestos related calcified pleural plaques;

(b) Are they caused or aggravated by the Veteran's service connected asbestos related calcified pleural plaques; or

(c) Are they separate diagnoses?

(d) The examiner should comment on the impact of any such diagnoses on the Veteran's pulmonary functioning. 

(e) If the examiner disagrees with the private October 2016 examination findings of asbestosis and areas of fibrosis, please explain why. 

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish symptoms and effects of the service-connected asbestos-related calcified pleural plaques from those associated with any other pulmonary/respiratory disability-to include chronic obstructive pulmonary disease and new small pulmonary nodules.  If it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings pertain to overall pulmonary impairment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a SSOC and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




